Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-22, 24-30 are pending in the instant application.
Allowable Subject Matter
Claims 1-4, 6-22, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, 29, the prior art fails to teach or suggest: selecting a plurality of channel access intervals during which the device is associated with a priority condition relative to another device for communications by the device, wherein each of the plurality of channel access intervals includes a respective contention interval and a respective transmission opportunity;
transmitting, during a contention interval of a first channel access interval of the plurality of channel access intervals, a signal that includes:
channel occupancy information for the device for a first transmission opportunity of the first channel access interval, and
information that identifies at least a portion of one or more subsequent channel access intervals, of the plurality of channel access intervals, associated with the device; and
wherein the plurality of channel access intervals occur with a periodicity, and wherein the periodicity is indicated in the signal., in combination with the remaining limitations of the claim.

Regarding independent Claim 7, the prior art fails to teach or suggest: selecting a plurality of channel access intervals during which the device is associated with a priority condition relative to another device for communications by the device, wherein each of the plurality of channel access intervals includes a respective contention interval and a respective transmission opportunity;
transmitting, during a contention interval of a first channel access interval of the plurality of channel access intervals, a signal that includes:
channel occupancy information for the device for a first transmission opportunity of the first channel access interval, and
information that identifies at least a portion of one or more subsequent channel access intervals, of the plurality of channel access intervals, associated with the device; wherein the plurality of channel access intervals are noncontiguous in time, and wherein each pair of consecutive channel access intervals, of the plurality of channel access intervals, is separated by a low priority interval during which the device is not associated with the priority condition, in combination with the remaining limitations of the claim.

Regarding independent Claim 10, the prior art fails to teach or suggest: selecting a plurality of channel access intervals during which the device is associated with a priority condition relative to another device for communications by the device, wherein each of the plurality of channel access intervals includes a respective contention interval and a respective transmission opportunity;
transmitting, during a contention interval of a first channel access interval of the plurality of channel access intervals, a signal that includes:
channel occupancy information for the device for a first transmission opportunity of the first channel access interval, and
information that identifies at least a portion of one or more subsequent channel access intervals, of the plurality of channel access intervals, associated with the device; and wherein the signal further identifies a first coordinated rate control interval of the first channel access interval., in combination with the remaining limitations of the claim.

Regarding independent Claim 14, 30, the prior art fails to teach or suggest: receiving, during a first contention interval of a first channel access interval of a plurality of channel access intervals during which the asynchronous channel access device is not associated with a priority condition relative to a spectrum sharing device for communications by the asynchronous channel access device, a signal that includes:
channel occupancy information for the spectrum sharing device for a first transmission opportunity of the first channel access interval, and
information that identifies at least a portion of a subsequent channel access interval of the plurality of channel access intervals; and
coordinating one or more communications of the asynchronous channel access device to end prior to a start of the subsequent channel access interval; and
wherein the plurality of channel access intervals occur with a periodicity, and wherein the periodicity is indicated in the signal., in combination with the remaining limitations of the claim.

Regarding independent Claim 17, the prior art fails to teach or suggest: receiving, during a first contention interval of a first channel access interval of a plurality of channel access intervals during which the asynchronous channel access device is not associated with a priority condition relative to a spectrum sharing device for communications by the asynchronous channel access device, a signal that includes:
channel occupancy information for the spectrum sharing device for a first transmission opportunity of the first channel access interval, and
information that identifies at least a portion of a subsequent channel access interval of the plurality of channel access intervals; and
coordinating one or more communications of the asynchronous channel access device to end prior to a start of the subsequent channel access interval;
wherein the one or more communications are coordinated to avoid at least one of:
a first coordinated rate control interval included in the first channel access interval,
a subsequent coordinated rate control interval included in the subsequent channel access interval, or
a combination thereof., in combination with the remaining limitations of the claim.

Regarding independent Claim 25, the prior art fails to teach or suggest: receiving, during a first contention interval of a first channel access interval of a plurality of channel access intervals during which the asynchronous channel access device is not associated with a priority condition relative to a spectrum sharing device for communications by the asynchronous channel access device, a signal that includes:
channel occupancy information for the spectrum sharing device for a first transmission opportunity of the first channel access interval, and
information that identifies at least a portion of a subsequent channel access interval of the plurality of channel access intervals; and
coordinating one or more communications of the asynchronous channel access device to end prior to a start of the subsequent channel access interval; and
wherein the plurality of channel access intervals are noncontiguous in time, and wherein each pair of consecutive channel access intervals, of the plurality of channel access intervals, is separated by an interval during which the asynchronous channel access device is associated with the priority condition for asynchronous channel access communications., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467